DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a selection of a model type “from a group consisting of a Multinomial sampling model and a Poisson sampling model”. However, the claim then includes limitations which require a multinomial sampling (i.e. the specifying fixed marginal totals step) or a Poisson sampling (i.e. the computing table total step). The values from these steps are both then required in the selecting of the Bayes factor estimation. Therefore it is unclear how the selection can be completed, as not all of the values needed have been provided. 
Further, the claim determines these models, but then jumps to actions “in response to” the model applications. However, there is no application in the claim, and as such it is unclear how these steps relate to the application claimed. 

Claim 13 recites a computer system to do the same steps as claim 1, and uses the same language. Therefore the same 112 issues arise in claim 13 as in claim 1.
Claim 17 recites the computer product to perform the same steps as claim 1, and uses the same language. Therefore the same 112 issues arise in claim 17 as in claim 1.
Claims 2, 14 and 18 recites the limitation “two categorical variables” and it is unclear if these are the same “categorical variables” defined in the last step of claim 1, 13 and 17 respectively, or a different set of variables. 
Claim 5 recites the limitation “The Bayesian interference”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6, 7, 8, 9, 10, 11 and 12 all recite limitations that the Examiner takes to be optional. 
Claims 6, 8, 9 and 10 require the “fixed marginal totals” which would only be computed if the Multinomial sampling model was selected.
Claims 7, 8, and 10 all require a two by two dimensional table, which as mentioned in the 112 rejection of claim 1 is optional. 
Further, it is unclear if this would be the same contingency table or a different table due to the use of the article “a”. This leads to confusions as to where any calculated values are from, as there may be values for the two-way table and the two by two table. 
Claims 11 and 12 require a table “larger than two by two”, which as mentioned in the 112 rejection of claim 1 is optional. 
Further, it is unclear if this would be the same contingency table or a different table due to the use of the article “a”. This leads to confusions as to where any calculated values are from, as there may be values for the two-way table and the larger than two by two table. 

Dependent claims inherit the indefiniteness of the claims on which they depend. Therefore claims 2-12, 14-16 and 18-20 are also rejected under 35 U.S.C. 112 b.
The Examiner notes that due to the number of optional limitations and indefiniteness issues it is not possible to provide an interpretation of the claims in view of art, as a broadest reasonable interpretation cannot be made. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to a method, which would fall into a statutory category of invention. However the claim is directed to steps of table dimension determination, statistical analysis (i.e. the determining a model, specifying fixed marginal totals, computing a table and comparing a table steps) and selection of a Bayes factor estimation, which are no more than purely mathematical concepts and analysis which are taken under step 2A prong one to be abstract ideas. Under step 2A prong two these steps are not taken to be integrated into any practical application, and they are simply calculated showing no use in any application. Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because no elements other than the mathematics are claimed. 
Dependent claims 2-12 fail to incorporate anything amounting to significantly more than the abstract idea of claim 1. Specifically while claims 2 and 3 introduce client devices this is purely for extra 
Claim 13 is directed to a system, which would fall into a statutory category of invention. However the claim is directed to steps of table dimension determination, statistical analysis (i.e. the determining a model, specifying fixed marginal totals, computing a table and comparing a table steps) and selection of a Bayes factor estimation, which are no more than purely mathematical concepts and analysis which are taken under step 2A prong one to be abstract ideas. Under step 2A prong two these steps are not taken to be integrated into any practical application, and they are simply calculated showing no use in any application. Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are generic computing elements for computer integration which the courts have regularly shown do not amount to significantly more than the abstract idea itself.
Dependent claims 14-16 fail to incorporate anything amounting to significantly more than the abstract idea of claim 13. Specifically while claims 14 and 15 introduce client devices this is purely for extra solution reporting capabilities which are not taken to be significantly more than the abstract idea itself. Claim 16 introduces further mathematical steps and analysis and are is therefore abstract itself. 
Claim 17 is rejected under 35 U.S.C. 101 as they are drawn to transitory media (i.e. signals, carrier waves, etc.).  While the applicants appear to be attempting to claim an article of manufacture which would qualify as one of the four statutory categories of invention, the applicants' language “computer readable storage medium,” covers both non-transitory computer readable storage media and transitory computer readable storage media, such as, signals (See MPEP 2111.01).  Signals are, per se, non-statutory embodiments.

Claim 17 also is directed to steps of table dimension determination, statistical analysis (i.e. the determining a model, specifying fixed marginal totals, computing a table and comparing a table steps) and selection of a Bayes factor estimation, which are no more than purely mathematical concepts and analysis which are taken under step 2A prong one to be abstract ideas. Under step 2A prong two these steps are not taken to be integrated into any practical application, and they are simply calculated showing no use in any application. Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are generic computing elements for computer integration which the courts have regularly shown do not amount to significantly more than the abstract idea itself.
Dependent claims 18-20 fail to incorporate anything amounting to significantly more than the abstract idea of claim 17. Specifically while claims 18 and 19 introduce client devices this is purely for extra solution reporting capabilities which are not taken to be significantly more than the abstract idea itself. Claim 20 introduces further mathematical steps and analysis and are is therefore abstract itself. 

Conclusion
The Examiner again notes that due to the numerous 112 rejections above, there is no reasonable broadest interpretation possible to allow for the application of art directly to the claims. However, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited on the attached PTO-892. The Examiner specifically notes the Chu (US 2017/0004409), Chu (US 2014/0258355) and Carroll (US 2011/0123100) references which all utilize both the Poisson and multinomial sampling of the instant application.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555.  The examiner can normally be reached on M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE E BLOSS/               Primary Examiner, Art Unit 2896